Citation Nr: 0809214	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dyslipidemia 
claimed as a heart condition as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  The 
issue of entitlement to service connection for bilateral 
hearing loss was also in appellate status, but the veteran 
withdrew that issue at a June 2007 travel Board hearing 
wherein he testified before the undersigned.  


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the veteran's 
active duty service or presumptively linked thereto.

2.  Dyslipidemia claimed as a heart condition is not shown to 
be related to the veteran's active duty service or to be 
related to the service-connected diabetes mellitus.

3.  A right ankle disability is not shown to be related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for dyslipidemia claimed as a heart 
condition is not warranted on a direct or secondary basis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

3.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in July 2004, October 2004, 
October 2005, and March 2006 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Finally, he 
was advised of disability ratings and effective dates as 
mandated by the Court in Dingess.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, medical 
examinations regarding the issues on appeal were provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records and the service medical records.  The veteran 
was afforded VA medical examinations.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The veteran, moreover, was 
afforded an opportunity to provide testimony at a travel 
Board hearing.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Discussion

Hypertension

The veteran asserts that he was told of elevated blood 
pressure readings during service and that his currently 
diagnosed hypertension is related to service.  The Board 
notes that a review of the service medical records reveals 
numerous normal blood pressure readings to include on August 
1993 medical examination report reflecting blood pressure of 
120/80.  On separation from service, the veteran's blood 
pressure was 139/106.  Hypertension was neither diagnosed on 
separation nor at any time during service.  

In August 1999, a hypertensive blood pressure response to 
exercise was noted.  Hypertension, however, was not 
diagnosed.

A December 2002 private medical examination report indicated 
blood pressure of 126/72.  In May 2003, blood pressure was 
130/90.  Hypertension was not found, and only mildly elevated 
blood pressure was diagnosed.  In February 2004, blood 
pressure was 132/80.  In April 2004, the veteran's blood 
pressure was 150/98, and hypertension was diagnosed.

On August 2004 VA medical examination, the veteran's blood 
pressure was 150/92.  The examiner diagnosed essential 
hypertension since 2003 and opined that it was unrelated to 
isolated elevated blood pressure readings in service, as 
blood pressure on subsequent examinations was normal and 
blood pressure readings were within normal limits for several 
years after separation from service.

At the outset, the Board observes that it cannot rely on the 
veteran's assertions regarding the etiology of his 
hypertension, as he is not shown to possess any sort of 
relevant medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Next, the Board notes that the competent medical 
evidence reflects that hypertension did not have its onset 
until 2003, approximately seven years after the veteran's 
discharge from service.  Because hypertension was not 
diagnosed within a year of separation from service, service 
connection for that condition on a presumptive basis is 
precluded.  38 C.F.R. §§ 3.307, 3.309.  Service connection on 
a direct basis is not warranted because the only competent 
medical evidence relevant to this question indicates that the 
veteran's hypertension is unrelated to service or to any 
isolated elevated blood pressure readings therein.  38 C.F.R. 
§ 3.303.  It follows that service connection for hypertension 
cannot be granted under any potentially applicable theory of 
entitlement.  Id.; 38 C.F.R. §§ 3.307, 3.309.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the only competent evidence 
does not support it.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Dyslipidemia claimed as a heart condition as secondary to 
service-connected diabetes mellitus

Moderately high cholesterol was found in August 1993.  
Coronary artery disease (CAD), however, is not mentioned in 
the service medical records.  A private medical report dated 
in August 1999 explicitly indicated no objective evidence of 
CAD and no symptoms of angina.  

December 2002 and February 2004 private medical treatment 
reports indicated hyperlipidemia; the December 2002 report 
reflected Wolf Parkinson White (WPW) syndrome.  

On August 2004 VA medical examination report, the examiner 
noted that dyslipidemia was diagnosed in 2003 and that that 
CAD/arteriosclerosis was not evident.  

On March 2005 VA medical examination report, the examiner 
observed that WPW was a birth defect of the heart.  There 
was, however, no evidence of rapid tachycardia according to 
the examiner.  He diagnosed no CAD or related disorder.

The record does not reflect any acquired heart condition.  
The granting of service connection presupposes an underlying 
disability.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  Thus, 
service connection for heart condition under any theory of 
entitlement cannot be granted.  38 C.F.R. §§ 3.303, 3.310.

The Board observes that service connection for hyperlipidemia 
alone cannot be granted because it is not in itself a 
disability.  It is simply a bodily phenomenon that increases 
one's risk of developing certain diseases and conditions.  
Hence, service connection for hyperlipidemia alone cannot be 
granted directly or secondarily because it does not 
constitute a disability.  38 C.F.R. §§ 3.303, 3.310; Gilpin, 
supra; Degmetich, supra. 

The preponderance of the competent medical evidence weighs 
against the veteran's claim because it shows no acquired 
heart condition and because it does not indicate any 
disability resulting from hyperlipidemia.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Right ankle 

The service medical records make no reference to diagnoses or 
complaints comprehending the right ankle.  The post-service 
medical records, both VA and private, do not reflect a right 
ankle disability.

The veteran maintains that he suffers from a right ankle 
disability that is related to service.  The Board cannot rely 
upon the veteran's assertions as to the existence of a right 
ankle disability or its supposed etiology because he is not 
shown to possess any sort of medical expertise.  See 
Espiritu, supra.; see also 38 C.F.R. § 3.159 (a)(1).  The 
competent medical evidence shows no right ankle disability, 
related to service or otherwise.  As such, service connection 
for a right ankle disability is denied.  38 C.F.R. § 3.303; 
see also Gilpin, supra.; Degmetich, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no evidence in its 
favor.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


